                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CT RESIDUAL HOLDINGS, INC.,

      Plaintiff,                                           Case No. 19-cv-13451
                                                           Hon. Matthew F. Leitman
v.

APTIV CORPORATION, et al.,

     Defendants.
__________________________________________________________________/

                    ORDER TERMINATING DEFENDANT’S
                   MOTION TO DISMISS AS MOOT (ECF No. 8)

      On November 27, 2019, Defendant APTIV Corporation filed a Motion to

Dismiss Plaintiff’s First Amended Complaint. (See Mot., ECF No. 8.) APTIV

argued, among other things, that Plaintiff CT Residual Holdings’ First Amended

Complaint did not plead sufficiently detailed or specific factual allegations to state

a plausible claim under the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S.

662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). (See id. at

PageID.56–57, 59.) On December 4, 2019, the Court granted CT leave to file a

Second Amended Complaint in order to remedy the purported pleading defects

identified by APTIV. (See Order, ECF No. 9.) The Court informed the parties that,

“[u]pon the filing of a Second Amended Complaint, the Court will terminate without




                                          1
prejudice APTIV’s currently-pending motion to dismiss as moot.” (Id. at

PageID.81.)

      CT has since filed a Second Amended Complaint. (See 2d Am. Compl., ECF

No. 12.) APTIV has filed a timely answer to the amended complaint. (See Answer,

ECF No. 13.) Accordingly, the Court TERMINATES AS MOOT APTIV’s

Motion to Dismiss Plaintiff’s First Amended Complaint (ECF No. 8).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: January 30, 2020              UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 30, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
